EXHIBIT 10.2

 

FORM OF

INCENTIVE STOCK OPTION AGREEMENT

 

THIS AGREEMENT is made by and between The Colonial BancGroup, Inc., a
corporation organized under the laws of Delaware (hereinafter referred to as
“BancGroup”), and [Name] (hereinafter referred to as “Optionee”).

 

WHEREAS, Optionee is a valued and trusted employee of BancGroup (or a subsidiary
of BancGroup), and BancGroup considers it desirable and in its best interest to
grant Optionee an option to purchase the Common Stock of BancGroup, par value
$2.50 per share (the “Stock”), pursuant to BancGroup’s 2001 Long-Term Incentive
Plan (the “Plan”), adopted by the BancGroup’s Board of Directors on January 17,
2001, and ratified by the stockholders of BancGroup on April 18, 2001.

 

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

 

  1. Grant of Option.

 

BancGroup grants to Optionee the right, privilege, and option to purchase
[number of options] shares of Stock at the purchase price of $[price] per share
in the manner and subject to the conditions hereinafter provided and as provided
in the Plan. The effective date of this option is [Grant Date] (which date is
the date on which this option was granted by the Committee or such later date
designated by the Committee).



--------------------------------------------------------------------------------

  2. Time of Exercise of Option.

 

Except as set forth herein, the aforesaid option may be exercised at any time,
and from time to time, in whole or in part, until the termination thereof as
provided in Section 4 below; provided, however, that: 1) the options granted
herein shall vest, provided the Optionee is employed on the anniversary dates
set forth herein, and be exercisable, pursuant to the following vesting
schedule: 20% on the first anniversary of the effective date of this option, 40%
on the second anniversary of the effective date of this option, 60% on the third
anniversary of the effective date of this option, 80% on the fourth anniversary
of the effective date of this option, and 100% on the fifth anniversary of the
effective date of this option; and 2) notwithstanding the vesting schedule, the
aggregate fair market value of the stock (determined as of the date the option
is granted) for which incentive stock options are exercisable for the first time
during any calendar year under the terms of the Plan by Optionee shall not
exceed the aggregate dollar limitation of Section 422(d) of the Internal Revenue
Code of 1986, as amended ($100,000 at the grant of this option).

 

  3. Method of Exercise.

 

The option shall be exercised by written notice directed to BancGroup’s Investor
Relations Department, Colonial Financial Center, One Commerce Street,
Montgomery, Alabama, 36104, accompanied by a certified or cashier’s check in
payment of the option price for the number of shares specified and paid for.
BancGroup shall deliver such shares as soon as reasonably possible, provided
that if any law or regulation requires BancGroup to take any action with respect
to the shares specified in such notice before the issuance thereof, then the
date of delivery of such shares shall be extended for the period necessary to
take such action.

 

-2-



--------------------------------------------------------------------------------

  4. Termination of Option.

 

Except as herein otherwise stated, the option, to the extent not theretofore
exercised, shall terminate upon the first to occur of the following dates:

 

(a) the expiration of three (3) months after the date on which Optionee’s
employment by BancGroup, or any of its subsidiaries, is terminated (except if
such termination be by reason of death or Disability);

 

(b) the expiration of twelve (12) months after the date on which Optionee’s
employment by BancGroup, or any of its subsidiaries, is terminated, if such
termination be by reason of Optionee’s Disability;

 

(c) in the event of Optionee’s death while in the employ of BancGroup, or any of
its subsidiaries, or during the three-month period described in paragraph 4(a)
hereof or during the one-year period described in paragraph 4(b) hereof, and
before the option otherwise lapses, the option shall lapse one year after the
date of the appointment of a personal representative for such deceased
Optionee’s estate. Upon the Optionee’s death, any exercisable option granted
hereunder may be exercised by the Optionee’s estate or anyone who has acquired
the option pursuant to the laws of descent and distribution;

 

(d) the [Term Date] (being the expiration of ten (10) years from the effective
date of this option).

 

Notwithstanding any provision herein to the contrary, if Optionee’s employment
is terminated as a result of deliberate, willful, or gross misconduct as
determined by the Board or the Committee, all rights under this option shall
terminate and expire upon such termination.

 

-3-



--------------------------------------------------------------------------------

  5. Rights Prior to Exercise of Option.

 

This option is non-transferable by Optionee, except in the event of Optionee’s
death as provided in Section 4(c) above, and during Optionee’s lifetime is
exercisable only by Optionee. Optionee shall have no rights as a stockholder
with respect to the option shares until payment of the option price and delivery
to Optionee of such shares as herein provided.

 

  6. Incorporation by Reference.

 

This Agreement is subject to, and incorporates by reference, all terms of the
Plan. A copy of the Section 10(a) Prospectus for the Plan has been furnished to
the Optionee, the receipt of which the Optionee hereby acknowledges. All terms
capitalized herein shall have the same meaning given to such terms in the Plan
unless specified otherwise herein.

 

  7. Status of Option.

 

This option is intended to be an Incentive Stock Option under Section 422 of the
Internal Revenue Code of 1986, as amended.

 

  8. Binding Effect.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed.

 

THE COLONIAL BANCGROUP, INC. By:        

Sarah H. Moore

Senior Executive Vice President and

Chief Financial Officer

 

         

[Optionee Name]

[SSN]

 

-5-